Title: From Thomas Jefferson to John Bartram, Jr., 2 December 1802
From: Jefferson, Thomas
To: Bartram, John


          
            Sir
            Washington Dec. 2. 1802.
          
          I recieved last night your favor of the 26th. Nov. informing me that the seeds and plants are made up for which I had written to you some time ago. Mr. William Short sets out from this place tomorrow for Philadelphia, and will call on you, recieve and pay you for them. to him therefore be so good as to deliver them, and to accept assurances of my esteem & best wishes.
          
            Th: Jefferson 
          
        